FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARPENTERS PENSION TRUST FUND                    No. 11-16943
FOR NORTHERN CALIFORNIA;
BOARD OF TRUSTEES, CARPENTERS                    D.C. No. 3:10-cv-03386-SC
PENSION TRUST FUND FOR
NORTHERN CALIFORNIA,
                                                 MEMORANDUM *
               Plaintiffs - Appellees,

  v.

MARK ALAN LINDQUIST,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Samuel Conti, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Mark Alan Lindquist appeals pro se from the district court’s summary




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in an action by his company’s pension plan to impose joint and several

withdrawal liability against him under the Employee Retirement Income Security

Act (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act

of 1980. We have jurisdiction under 28 U.S.C. § 1291. Fed. R. App. P. 4(a)(2).

We review de novo, Bd. of Trs. of the W. Conference of Teamsters Pension Fund v.

Lafrenz, 837 F.2d 892, 893 n.2 (9th Cir. 1988), and we affirm.

      The district court properly granted summary judgment because Lindquist

failed to raise a genuine dispute of material fact as to whether he operated a “trade

or business” under “common control” by leasing property to the company in which

he was the sole shareholder when it withdrew from the pension plan. See 29

U.S.C. § 1301(b)(1); see also Lafrenz, 837 F.2d at 894-95 (a for-profit truck

leasing operation owned by the majority shareholders of an employer withdrawing

from a pension plan constituted a “trade or business” under “common control” for

purposes of imposing joint and several withdrawal liability under ERISA).

      Lindquist’s argument that the district court should have applied a different

definition of “trade or business” is unpersuasive. See Comm’r v. Groetzinger, 480

U.S. 23, 27 n.8 (1987) (confining its statutory construction of the phrase “trade or

business” to the tax code provision at issue).

      AFFIRMED.


                                           2                                    11-16943